UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-29819 ALLIQUA, INC. (Exact name of registrant as specified in its charter) Florida 58-2349413 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 850 Third Avenue Suite 1801 New York, New York 10022 (Address of principal executive offices) (Zip Code) (646) 218-1450 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ The number of shares of the registrant’s common stock, $0.001 par value, outstanding as of November 14, 2011: 209,073,863 TABLE OF CONTENTS Page PART I ItemItem 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 ItemItem 4. Controls and Procedures 25 PART II ItemItem 6. Exhibits 26 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ALLIQUA, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets September 30, December 31, Assets (Unaudited) Current Assets Cash and Cash Equivalents $ $ Restricted Cash - Escrow - Accounts Receivable Inventories Prepaid Expenses Total Current Assets Property and Equipment, net Intangibles, net Goodwill Other Assets Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts Payable $ $ Accrued Expenses Deferred Income - Derivative Liability 11 Total Current Liabilities Long-term Liabilities Deferred Rent Payable Deferred Tax Obligation Total Liabilties Commitments and Contingencies Stockholders' Equity Preferred stock, par value $0.001; 1,000,000 shares authorized, no shares issued and outstanding - - Common stock, par value $0.001 per share; 500,000,000 shares authorized; 209,073,863 shares issued and outstanding at September 30, 2011 and 199,884,158 shares issued and outstanding at December 31, 2010 Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See notes to condensed consolidated financial statements. 3 ALLIQUA, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) Three and Nine Months Ended September 30, 2011 and 2010 For the Three Months Ended For the Nine Months Ended September 30, September 30, Revenue, net $ Cost of Sales Gross Profit (Loss) Operating Expenses General and Administrative (inclusive of stock based compensation-see Note 8) Research and Product Development Total Operating Expenses Loss from operations ) Other Income (Expense) Interest Expense ) Acquisition Related Costs - - - ) Interest Income Other Income - - Change in Value of Warrant Liability Total Other Income (Expense) ) Income Tax Provision - - - Net Loss $ ) $ ) $ ) $ ) Basic and Fully Diluted Loss per Share $ ) $ ) $ ) $ ) Weighted-Average Shares Outstanding See notes to condensed consolidated financial statements. 4 ALLIQUA, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Stockholders' Equity(Unaudited) For the Nine Months Ended September 30, 2011 Common Stock Additional Paid-in Accumulated Total Stockholders' Shares Amount Capital Deficit Equity Balance, January 1, 2011 $ $ $ ) $ Issuance of common stock for cash, March 2011 Placement Fee ) ) Cashless exercise of warrants ) - Share based compensation Net loss for nine months ) ) Balance, September 30, 2011 $ $ $ ) $ See notes to condensed consolidated financial statements. 5 ALLIQUA, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, 2011 and 2010 Nine Months Ended September 30, Cash Flows From Operating Activities Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and Amortization Reserve for Obsolete Inventory - Share Based Compensation - Change in Value of Warrant Liability ) ) Deferred Rent Changes in Operating Assets and Liabilities: Accounts Receivable Inventory ) ) Deposits and Prepaid Expenses ) Accounts Payable and Accrued Expenses Deferred Tax Liability - Deferred Revenue ) Net Cash Used in Operating Activities ) ) Cash flows from Investing Activities Cash Acquired from Acquisition - Decrease (Increase) in Restricted Cash ) Purchase of Equipment & Parts Not Placed In Service ) Purchase of Property and Equipment ) ) Net Cash Provided by Investing Activities Cash Flows From Financing Activities Net Proceeds From Sale of Common Shares Net Cash Provided by Financing Activities Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents -Beginning of period Cash and Cash Equivalents - End of period $ $ Supplemental Disclosure of Cash Flows Information Cash paid during the period for: Interest $ $ Non-cash investing and financing activities: Common stock issued in the acquisition of Hepalife's net assets $
